 1 PAUL V. SIMPSON, BAR NO. 83878
   psimpson@sgiilaw.com
 2 SEAN R. BRODERICK, BAR NO. 263942
   sbroderick@sgiilaw.com
 3 SIMPSON, GARRITY, INNES & JACUZZI
   Professional Corporation
 4 601 Gateway Boulevard, Suite 950
   South San Francisco, California 94080
 5 Telephone: (650) 615-4860
   Fax: (650) 615-4861
 6
   Attorneys for Defendant
 7 Juan Manuel Loza dba Loza & Sons Construction

 8
                                     UNITED STATES DISTRICT COURT
 9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                    (OAKLAND)
11
   BOARD OF TRUSTEES OF THE                               )   Case No. 4:17-cv-06474-HSG
12 LABORERS HEALTH AND WELFARE                            )
   TRUST FUND FOR NORTHERN                                )
13 CALIFORNIA; BOARD OF TRUSTEES                          )
   OF THE LABORERS PENSION TRUST                          )   STIPULATION AND ORDER TO SET
14 FUND FOR NORTHERN CALIFORNIA;                          )   ASIDE THE NOTICE OF ENTRY OF
   BOARD OF TRUSTEES OF THE                               )   DEFAULT
15 LABORERS VACATION-HOLIDAY                              )
   TRUT FUND FOR NORTHERN                                 )   Assigned for All Purposes to
16 CALIFORNIA; and BOARD OF                               )   District Judge Haywood S. Gilliam, Jr.
   TRUSTEES OF THE LABORERS                )
17 TRAINING AND RETRAINING TRUST           ) Courtroom 2 - 4 Floor
                                                              th

   FUND FOR NORTHERN CALIFORNIA,           )
18                                         ) Complaint filed:    November 7, 2017
                     Plaintiffs,           ) FAC  filed:         January 13, 2020
19                                         )
                      V.                   )
20                                         )
     JUAN MANUEL LOZA, an individual doing )
21 business as LOZA & SONS                 )
     CONSTRUCTION,                         )
22                                         )
                         Defendant.        )
2311-- - -  ----------- )
24
25 I I I
26 I I I
27 I I I
28 / / /
     {32673-1 00496522.DOCX I }                                                                        •I•
     4: 17-cv-06474-HSG STIPULATION AND ORDER TO SET ASIDE THE NOTICE OF ENTRY OF DEFAULT
 1
             The parties hereby request that this Court set aside the Notice of Default entered January
     30, 2018, based on the following grounds:
 3
             Plaintiffs filed their original Complaint on November 7, 2017, against Defendant Juan
 4
     Manual Loza, an individual doing business as Loza & Sons Construction ("Loza" and/or
 5
     "Defendant") alleging claims for breach of a collective bargaining agreement (to recover unpaid
 6
     trust fund contributions) and for mandatory injunctive relief.
 7           During all relevant times prior to Plaintiffs filing their First Amended Complaint ("FAC")
 8 on January 13, 2020, Defendant Loza was an unrepresented party in propria persona. Plaintiffs
 9 submitted a Request for Entry of Default against Defendant to this Court and default was entered
10   against Loza on January 30, 2018. Plaintiffs personally served their FAC on January 17, 2020, on
11 Defendant.
12           Defendant just retained the undersigned counsel, SIMPSON, GARRITY, INNES &
13 JACUZZI and defense counsel only recently learned of the entry of default, and therefore began to

14 take diligent steps in order to remedy the default.

15 A.        Legal Standard For Setting Aside Default.
16           The Federal Rules of Civil Procedure for determining when a default should be set aside
17   are more solicitous towards a movant, especially in cases where the actions leading to the default
18 were taken without the benefit of legal representation. United States v. Mesle (9th Cir 2010) 615
19 F.3d 1085, 2010 U.S. App. LEXIS 16120, *1-2 [setting aside default against pro per defendant
20 and finding that a layperson working without the aid of an attorney should not be held to the same
21   standards to which courts hold sophisticated parties acting with the benefit of legal

22 representation]; see also, TC! Group Life Ins. Plan v. Knoebber (9th Cir 2001) 244 F.3d 691, 695-

23 98.

24           Federal Rule of Civil Procedure 55(c) provides that an entry of default may be set aside

25 upon a showing of good cause. Fed. R. Civ. P. 55(c). The Ninth Circuit's good cause standard for

26 setting aside entry of default is the same as that for setting aside default judgment under Rule
27 60(b), but the test for setting aside entry of default is less rigid and is more generous to the party
28
     {32673-1 00496522.DOCX I }                                                                       -2-
     4:17-cv-06474-HSG STIPULATION AND ORDER TO SET ASIDE THE NOTICE OF ENTRY OF DEFAULT
 1
     in default. Franchise Holding II, LLC v. Huntington Rests. Group, Inc. (9th Cir. 2004) 375 F.3d
 2
     922, 925.
 3
             The Ninth Circuit considers three factors when deciding whether to set aside default: (1)
 4
     whether the defendant's culpable conduct led to the default; (2) whether the defendant has a
 5
     meritorious defense; and (3) whether setting aside default would prejudice the plaintiff. Franchise
 6 Holding II, LLC v. Huntington Rests. Group, Inc., supra, 375 F.3d at 925-26. In addition, "[t]he
 7 law does not favor defaults," and "therefore, any doubts as to whether a party is in default should

 8 be decided in favor of the defaulting party." Bonita Packing Co. v. O'Sullivan (C.D. Cal. 1995)

 9 165 F.R.D. 610, 614.
10 B.     Defendant's Delay in Responding to the Lawsuit was Not Culpable.
11           In the Ninth Circuit, analysis of "culpability" for the purposes of demonstrating "good
12 cause" under Rule 55(c) overlaps with the standard for "excusable neglect" under Rule 60(b)(l).
13   TCI Group Life Ins. Plan v. Knoebber (9th Cir. 2001) 244 F.3d 691, 696 [ questioned on other
14   grounds]; Meadows v. Dominican Republic (9th Cir.1987) 817 F.2d 517, 522. In analyzing
15 culpability, the court may consider a defendant's exigent personal matters, his mental state, and
16   his lack of familiarity with legal matters. Knoebber, supra, 244 F.3d 691at 699 [finding
17 defendant's delay in response not culpable because she was grieving the death of her husband and

18 was not familiar with the legal system].
19           Here, at the time of service Defendant (in pro per) believed in good faith that he was not

20   bound to the Laborers' Master Agreement for Northern California (the "Master Agreement"), and

21   therefore Defendant thought (mistakenly) that was he was not required to respond to Plaintiffs'

22 original Complaint. In addition, Defendant's first language is Spanish and his fluency in English

23 is limited, which further hampered his ability to understand his obligations about responding to
24 Plaintiffs' original Complaint. In fact, Defendant only began to appreciate the seriousness of
25 needing to respond to the instant action after this Court issued (on September 4, 2019) a bench
26 warrant - based on Defendant's failure to comply with Plaintiffs' request for a mandatory

27 injunction demanding an audit - which resulted in Loza's arrest. Thereafter and upon Defendant's
28 release, Loza agreed to comply with Plaintiffs' demand for an audit concerning Defendant's trust
     {32673-1 00496522.DOCX I }                                                                        -3-
     4:17-cv-06474-HSG STIPULATION AND ORDER TO SET ASJDE THE NOTICE OF ENTRY OF DEFAULT
 1
     fund contributions. On or about November 18, 2019, Plaintiffs conducted their audit concerning
 2
     Loza's alleged unpaid fringe benefit trust fund contributions. Based on this audit, Plaintiffs
 3
     amended their original Complaint setting forth their purported monetary damages.
 4
             After Plaintiffs served their FAC on January 17, 2020, Loza immediately began seeking
 5
     representation. The conduct of Loza does not equate to a bad faith or intentional act to delay
 6 prosecution of the case. This Stipulation and [Proposed] Order to Set Aside the Notice of Entry of
 7 Default is being filed within one week of recently retained defense counsel learning that a default

 8 was entered, thereby showing that defense counsel has been diligent in addressing the problem.
 9 Furthermore, the original Complaint did not seek monetary damages since the audit had not yet

1O been conducted. Defendant has not had an opportunity to address plaintiffs Amended Complaint
11 for monetary damages.

12   c.      Defendant Has a Meritorious Defense to the Lawsuit.
13           A defense is considered meritorious if "there is some possibility that the outcome of the
14 suit after a full trial will be contrary to the result achieved by the default." Hawaii Carpenters'

15   Trust Funds v. Stone (9th Cir. 1986) 794 F.2d 508, 513. All that is required is an assertion of "a
16 factual or legal basis that is sufficient to raise a particular defense; the question of whether a
17 particular factual allegation is true if resolved at a later stage." Audio Toys, Inc. v. Smart AV Pty
18 Ltd., 2007 U.S. Dist. LEXIS 44078, *8 (N.D. Cal. June 6, 2007).
19           In order to prevail in the instant action, Plaintiffs must establish that all of the work that

20 Defendant provided during the Audit Period (defined in the FAC as August 2012, December 2013,
21 December 2014, March-June and December 2015, January-December 2016, January-
22 December 2017, and January-March 2018) was covered under the Master Agreement.

23   Defendant has colorable defenses to Plaintiffs' FAC, including the fact that the majority of work

24 he performed during the Audit Period was residential landscaping work and, therefore, arguably
25   not covered under the Master Agreement, which would relieve Defendant from having had to

26 make certain trust fund contributions to Plaintiffs.
27 I I I
28 / / /
     {32673-1 00496522.DOCX I }                                                                           -4-
     4:17-cv-06474-HSG STIPULATION AND ORDER TO SET ASIDE THE NOTICE OF ENTRY OF DEFAULT
 1
     D.      Plaintiff Will Not Suffer Prejudice If Entry of Default Is Set Aside.
 2
             Prejudice is determined by whether a party will be hindered in pursuing its claim.
     Knoebber, supra, 244 F.3d at 701. The fact that a party may be denied a quick victory is not
     sufficient to deny relief from default judgment. (Bateman v. United States Postal Service (9th Cir.
 5
     2000) 231 F.3d 1220, 1225. "The delay must result in tangible harm such as loss of evidence,
 6
     increased difficulties of discovery, or greater opportunity for fraud or collusion." Audio Toys,
 7 supra, 2007 U.S. Dist. LEXIS at *9.

 8           This case remains pending and nothing determinative has occurred in this case that setting
 9 aside the default will upset. Plaintiffs claim for monetary damages was not encompassed by the
1O original Complaint for audit entry. Defendant must be afforded the opportunity to dispute the

11   claim for damages asserted for the first time in the Amended Complaint. Plaintiffs have agreed to
12   set aside the Notice of Entry Default. As no prejudice will result to Plaintiffs setting aside the
13   default the third and final good cause factor is satisfied.
14   E.      StipuJation of tbe Parties
15           The parties, through their respective attorneys of record, HEREBY STIPULATE AND
16 AGREE that the default entered against Defendant Juan Manuel Loza, an individual doing
17 business as Loza & Sons Construction, in this action on January 30, 2018 should be VACATED.

18           It is further stipulated between Plaintiffs, represented by Ronald L. Richman, Esq. and

19   Sarah Bowen, Esq., Bullivant Houser Bailey PC and Defendant, Juan Manuel Loza, an individual

20 doing business as Loza & Sons Construction, represented by Paul V. Simpson, Esq. and Sean R.
21 Broderick, Esq., that Plaintiffs' Request for Clerk's Entry of Default, be set aside and Defendant
22 be allowed to file a responsive pleading. The parties stipulate that Defendant shall have ten (10)

23 III

24 III
25 III

26 Ill
27 III
28 III
     {32673-1 00496522.DOCX I )                                                                           -5-
     4:l 7-cv-06474-HSG STIPULATION AND ORDER TO SET ASIDE THE NOTICE OF ENTRY OF DEFAULT
 1
     days to file an answer to the FAC after the Court enters an Order to set aside the Notice of Entry
 2
     of Default against Defendant.
 3
 4 Date: January 29, 2020                             SIMPSON, GARRITY, INNES & JACUZZI
                                                      Professional Corporation'
 5
                                                      By: Isl Paul V Simpson
 6                                                      PAUL V. SIMPSON
 7                                                      SEAN R. BRODERICK
                                                         Attorneys for Defendant
 8                                                       Juan Manuel Loza dba Loza & Sons
                                                         Construction
 9
             Plaintiff consents to an order setting aside the Notice of Entry of Default.
10
     Date: January 29, 2020                           BULLIVANT HOUSER BAILEY PC
11
                                                      By: Isl Ronald L. Richman
12
                                                        RONALD L. RICHMAN
13                                                      SARAH BOWEN
                                                         Attorneys for Plaintiffs
14                                                      Board of Trustees of the Laborers Health and
                                                        Welfare Trust Fund for Northern California;
15                                                       Board of Trustees of the Laborers Pension Trust
                                                         Fund for Northern California; Board of Trustees
16
                                                         of the Laborers Vacation-Holiday Trust Fund
17                                                       for Northern California; and Board of Trustees
                                                         of the Laborers Training and Retraining Trust
18                                                       Fund for Northern California
19
                                                     ORDER
20
             GOOD CAUSE APPEARING, and based on the Stipulation between the parties, the
21
     default entered against Defendant Juan Manuel Loza, an individual doing business as Loza & Sons
22
     Construction is hereby set aside and VACATED. Defendant shall have (10) days to file and serve
23
     an Answer to the First Amended Complaint.
24
             IT IS SO ORDERED.
25
26
      DATED: 2/5/2020                                 Haywood S. Gilliam Jr.
27                                                    United States District Judge

28
     {32673-1 00496522.DOCX I )                                                                       -6-
     4: l 7-cv-06474-HSG STIPULATION AND ORDER TO SET ASIDE THE NOTICE OF ENTRY OF DEFAULT
